IN THE COURT OF APPEALS OF TENNESSEE
                              AT KNOXVILLE
                                     Assigned October 20, 2010

                                      IN RE: KAYLEI M.D.T.

                    Appeal from the Juvenile Court for Hamilton County
                           No. 234,980    Suzanne Bailey, Judge


               No. E2010-01876-COA-R3-PT - FILED OCTOBER 20, 2010


This is a termination of parental rights case. The appellee, Tennessee Department of
Children’s Services, has filed a motion to dismiss based upon its assertion that the Court
“lacks jurisdiction to consider [the appellant’s] appeal.” We agree with the appellee.
Accordingly, this appeal is dismissed with costs taxed to the appellant, Mark J.T.

                  Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

C HARLES D. S USANO, JR., D. M ICHAEL S WINEY, AND J OHN W. M CC LARTY, JJ.

Patricia A. Basham, East Ridge, Tennessee, for the appellant, Mark J.T.

Robert E. Cooper, Jr., Attorney General and Reporter, and Elizabeth C. Driver, Senior
Counsel, General Civil Division, Nashville, Tennessee, for the appellee, Tennessee
Department of Children’s Services.

John Allen Brooks, Chattanooga, Tennessee, Guardian Ad Litem.

                                   MEMORANDUM OPINION 1




      1
          Rule 10 of the Rules of the Court of Appeals provides as follows:

                 This Court, with the concurrence of all judges participating in the case, may
                 affirm, reverse or modify the actions of the trial court by memorandum
                 opinion when a formal opinion would have no precedential value. When
                 a case is decided by memorandum opinion it shall be designated
                 “MEMORANDUM OPINION,” shall not be published, and shall not be
                 cited or relied on for any reason in any unrelated case.
       Our jurisdiction of a Tenn. R. App. P. 3 appeal as of right is dependent upon the
timely filing of a notice of appeal. Albert v. Frye, 145 S.W.3d 526, 528 (Tenn. 2004). In
order to be timely, a notice of appeal must be filed with and received by the trial court clerk
within 30 days of the date of entry of the judgment or order from which the appeal is taken.
Tenn. R. App. P. 4(a).

        The “Termination of Parental Rights and Final Decree of Complete Guardianship”
from which the appellant Mark J.T. attempts to take his appeal was entered July 19, 2010.
The notice of appeal was filed September 2, 2010, obviously more than 30 days from and
after the date of entry of the judgment about which the appellant seeks to complain. We have
no jurisdiction to hear his appeal.

        The appeal of the appellant Mark J.T. is dismissed. Costs on appeal are taxed to Mark
J.T. Case remanded, pursuant to applicable law, for the collection of costs assessed by the
trial court.




                                       PER CURIAM




                                              -2-